

116 HR 994 IH: Chetco River Protection Act of 2019
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 994IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Mr. DeFazio (for himself and Mr. Huffman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to make technical corrections to the segment designations for the Chetco River, Oregon. 
1.Short titleThis Act may be cited as the Chetco River Protection Act of 2019. 2.Technical Corrections to the Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is amended— 
(1)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and indenting appropriately; (2)in the matter preceding clause (i) (as so redesignated), by striking The 44.5-mile and inserting the following: 
 
(A)DesignationsThe 44.5-mile; (3)in clause (i) (as so redesignated)— 
(A)by striking 25.5-mile and inserting 27.5-mile; and (B)by striking Boulder Creek at the Kalmiopsis Wilderness boundary and inserting Mislatnah Creek; 
(4)in clause (ii) (as so redesignated)— (A)by striking 8-mile and inserting 7.5-mile; and 
(B)by striking Boulder Creek to Steel Bridge and inserting Mislatnah Creek to Eagle Creek; (5)in clause (iii) (as so redesignated)— 
(A)by striking 11-mile and inserting 9.5-mile; and (B)by striking Steel Bridge and inserting Eagle Creek; and 
(6)by adding at the end the following:  (B)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of— 
(i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and 
(iii)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.. 